      Case 2:12-cv-00601-ROS Document 3523 Filed 03/16/20 Page 1 of 6



 1   Jared Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             DECLARATION OF
20   Hefner; Joshua Polson; and Charlotte Wells, on              AMY FETTIG
     behalf of themselves and all others similarly
21   situated; and Arizona Center for Disability Law,
                          Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                        Defendants.

27
28
      Case 2:12-cv-00601-ROS Document 3523 Filed 03/16/20 Page 2 of 6



 1          I, Amy Fettig, declare:
 2          1.     I am an attorney licensed to practice before the courts of the District of
 3   Columbia, and admitted to this Court pro hac vice. I am Deputy Director of the ACLU
 4   National Prison Project, and an attorney of record to the plaintiff class in this litigation.
 5          2.     On March 11-12, 2020, I participated in a monitoring tour of Arizona State
 6   Prison Complex (“ASPC”)-Florence. I particularly inspected the Florence Kasson Unit
 7   where individuals with serious mental illness (SMI) and those on mental health watch are
 8   housed. I spent all of both days in Kasson, and I was joined by other attorneys from
 9   ACLU-NPP, the ACLU of Arizona, and an investigator from the Prison Law Office.
10         3.      During the tour of Kasson, we were repeatedly told that the units had been
11   thoroughly cleaned just days before our visit, but that they generally are filthy and
12   uncleaned. Indeed, it was obvious to me that the units had recently been painted and
13   cleaned.
14         4.      Despite these efforts, however, when our team walked into the housing pods
15   we were immediately struck by the foul smells. During the course of cell-front interviews
16   it become obvious that the smells were coming from the many individuals with SMI living
17   in these units who appeared unkempt and unwashed. When we looked into the cells of
18   many of the prisoners we also noted filth and garbage on the floors and walls. One cell
19   looked like it was smeared with feces and possibly blood. An officer told us it was coffee
20   and that the prisoner who lived there frequently like to smear his cell with the substance.
21   We were told that he had been moved prior to our visit to the Phoenix complex. His cell
22   remained uncleaned.
23         5.      During our inspection we also spoke with multiple people who told us that
24   they were not given adequate cleaning supplies or soap. Some who had outside funding
25   or jobs can buy bar soap and shampoo on the commissary and use it to clean their cells.
26   But indigent prisoners did not have a sufficient supply of soap to clean both their bodies
27   and their cells. We were repeatedly told that class members were not given access to
28   cleaning supplies by officers and that they were told to use what they had instead.
      Case 2:12-cv-00601-ROS Document 3523 Filed 03/16/20 Page 3 of 6



 1         6.      During our inspection prisoners also told us that they have been given no
 2   information about the COVID-19 virus or how to protect themselves. Many were very
 3   anxious about their situation and several stated they were concerned about their fellow
 4   prisoners, especially those living on their units who are so mentally ill they do not bathe
 5   and appear to have little ability to function on their own
 6          I declare under penalty of perjury that the foregoing is true and correct.
 7          Executed March 16, 2020, in Washington, D.C.
 8
                                                 /s/ Amy Fettig
 9                                              Amy Fettig
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
     Case 2:12-cv-00601-ROS Document 3523 Filed 03/16/20 Page 4 of 6



 1
     ADDITIONAL COUNSEL OF
 2   RECORD:                        By: s/ Corene T. Kendrick
                                       Donald Specter (Cal. 83925)*
 3                                     Alison Hardy (Cal. 135966)*
                                       Sara Norman (Cal. 189536)*
 4                                     Corene T. Kendrick (Cal. 226642)*
                                       Rita K. Lomio (Cal. 254501)*
 5                                     PRISON LAW OFFICE
                                       1917 Fifth Street
 6                                     Berkeley, California 94710
                                       Telephone: (510) 280-2621
 7                                     Email: dspecter@prisonlaw.com
                                                 ahardy@prisonlaw.com
 8                                               snorman@prisonlaw.com
                                                 ckendrick@prisonlaw.com
 9                                               rlomio@prisonlaw.com
10                                      *Admitted pro hac vice
11                                      David C. Fathi (Wash. 24893)*
                                        Amy Fettig (D.C. 484883)**
12                                      Eunice Hyunhye Cho (Wash. 53711)*
                                        ACLU NATIONAL PRISON PROJECT
13                                      915 15th Street N.W., 7th Floor
                                        Washington, D.C. 20005
14                                      Telephone: (202) 548-6603
                                        Email: dfathi@aclu.org
15                                               afettig@aclu.org
                                                 echo@aclu.org
16
                                        *Admitted pro hac vice. Not admitted in DC;
17                                       practice limited to federal courts.
                                        **Admitted pro hac vice
18
                                        Jared Keenan (Bar No. 027068)
19                                      Casey Arellano (Bar No. 031242)
                                        ACLU FOUNDATION OF ARIZONA
20                                      3707 North 7th Street, Suite 235
                                        Phoenix, Arizona 85013
21                                      Telephone: (602) 650-1854
                                        Email:    jkeenan@acluaz.org
22                                             carellano@acluaz.org
23                                      Daniel C. Barr (Bar No. 010149)
                                        Amelia M. Gerlicher (Bar No. 023966)
24                                      John H. Gray (Bar No. 028107)
                                        PERKINS COIE LLP
25                                      2901 N. Central Avenue, Suite 2000
                                        Phoenix, Arizona 85012
26                                      Telephone: (602) 351-8000
                                        Email: dbarr@perkinscoie.com
27                                               agerlicher@perkinscoie.com
                                                 jhgray@perkinscoie.com
28

                                        -3-
     Case 2:12-cv-00601-ROS Document 3523 Filed 03/16/20 Page 5 of 6



 1
                                    Attorneys for Plaintiffs Shawn Jensen; Stephen
 2                                  Swartz; Sonia Rodriguez; Christina Verduzco;
                                    Jackie Thomas; Jeremy Smith; Robert Gamez;
 3                                  Maryanne Chisholm; Desiree Licci; Joseph
                                    Hefner; Joshua Polson; and Charlotte Wells, on
 4                                  behalf of themselves and all others similarly
                                    situated
 5
 6                                  ARIZONA CENTER FOR DISABILITY LAW
 7                                  By:     s/ Maya Abela
                                          Rose A. Daly-Rooney (Bar No. 015690)
 8                                        J.J. Rico (Bar No. 021292)
                                          Maya Abela (Bar No. 027232)
 9                                        ARIZONA CENTER FOR DISABILITY
                                          LAW
10                                        177 North Church Avenue, Suite 800
                                          Tucson, Arizona 85701
11                                        Telephone: (520) 327-9547
                                          Email: rdalyrooney@azdisabilitylaw.org
12                                                   jrico@azdisabilitylaw.org
                                                     mabela@azdisabilitylaw.org
13
                                          Asim Dietrich (Bar No. 027927)
14                                        5025 East Washington St., Ste. 202
                                          Phoenix, Arizona 85034
15                                        Telephone: (602) 274-6287
                                          Email: adietrich@azdisabilitylaw.com
16
                                    Attorneys for Arizona Center for Disability Law
17
18
19
20
21
22
23
24
25
26
27
28

                                          -4-
      Case 2:12-cv-00601-ROS Document 3523 Filed 03/16/20 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 16, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
14                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
15                                nacedo@strucklove.com
                                 ahesman@strucklove.com
16                                  jlee@strucklove.com
17                                  tray@strucklove.com
                                  rvalenti@strucklove.com
18                                   Attorneys for Defendants
19
20
21                                                                   s/ C. Kendrick

22
23
24
25
26
27
28

                                                -5-
